Name: Commission Regulation (EEC) No 2116/90 of 24 July 1990 fixing for the first five months of the 1990/91 marketing year the maximum quantities of sunflower oil that may be released for consumption in Spain and exported therefrom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 193/ 16 Official Journal of the European Communities 25. 7. 90 COMMISSION REGULATION (EEC) No 2116/90 of 24 July 1990 fixing for the first five months of the 1990/91 marketing year the maximum quantities of sunflower oil that may be released for consumption in Spain and exported therefrom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), as last amended by Regulation (EEC) No 387/90 (2), and in particular Article 16 thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 1183/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quanti ­ ties of certain products in the oils and fats sector released for consumption in Spain (3), as last amended by Regula ­ tion (EEC) No 1581 /90 (4), provides that the quantity of sunflower oil to be released for consumption in Spain is to be fixed for each marketing year and also the quantity of sunflower seed harvested in Spain on which the compensatory aid specified in Article 14 of Regulation (EEC) No 475/86 may be granted ; whereas these quanti ­ ties should be set in accordance with the provisions of Article 94 of the Act of Accession ; Whereas the forecast supply balance for sunflower oil for the first five months of the 1990/91 marketing year has been determined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 For the first five months of the 1990/91 marketing year : the quantity of sunflower oil to be released for human consumption in Spain shall be 133 333 tonnes,  the quantity of sunflower oil to be imported for human consumption shall be 0 tonnes,  the quantity of sunflower seed harvested in Spain used to produce oil for export or utilization in products of CN codes 1516, 1517 or 2103 90 90, on which the compensatory aid specified in Article 14 of Regulation (EEC) No 475/86 may be granted, shall be 250 000 tonnes. Article 2 Applications as provided for in Article 13 of Regulation (EEC) No 1183/86 may not be lodged until the seventh day following publication of this Regulation in the Offi ­ cial Journal of the European Communities. Article 3 Certification of export or delivery to an approved estab ­ lishment, as mentioned in Article 13 of Regulation (EEC) No 1 183/86, must take place by 31 December 1990 at the latest. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 53 , 1 . 3 . 1986, p, 47. (2) OJ No L 42, 16. 2. 1990, p. 8 . 0 OJ No L 107, 24. 4. 1986, p. 17. 0 OJ No L 150, 14. 6. 1990, p. 9 .